                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.        CV 21-742-JFW(Ex)                                                   Date: May 13, 2021

Title:          Catherine Condon -v- ADT LLC

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                Shannon Reilly                                  None Present
                Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                  ORDER TO SHOW CAUSE WHY THE COURT SHOULD
                                            NOT COMPEL ARBITRATION OF THIS ACTION

      In reviewing Defendant ADT, LLC’s Motion to Dismiss First Amended Complaint, the Court
discovered that the parties entered into an arbitration agreement which provides in relevant part:

         ADT AND I AGREE THAT ANY AND ALL DISPUTES BETWEEN US SHALL BE
         GOVERNED BY THIS BINDING ARBITRATION AGREEMENT. Arbitration is a
         dispute-resolution process that does not involve a judge or jury. Instead, Disputes
         are decided by a neutral third-party arbitrator in a process that is less formal than
         court. As used herein, the term “Dispute” means any claim or controversy, including,
         but not limited to, initial claims, counterclaims, cross-claims and third-party claims,
         whether based in contract; tort; fraud; intentional acts; violation of any statute, code
         or regulation; or other legal theory. The term “Dispute” shall be given the broadest
         possible meaning and will apply to, without limitation, all claims and controversies
         arising from this Agreement; sales activities; goods and services; advertisements,
         promotions and other statements; billing and collection practices; privacy; and any
         other dispute arising from my interaction or relationship with ADT. ADT agrees not to
         elect arbitration if I file a Dispute in a small claims court in my state of residency so
         long as the Dispute is individual and non-representative in nature and remains
         exclusively as such in small claims court. . . . .

Defendant’s Motion to Dismiss, Ex. A. Accordingly, the Court hereby orders the parties to show
cause, in writing, no later than May 17, 2021, why this action should not proceed to arbitration in
accordance with the parties’ agreement. No oral argument on this matter will be heard unless
otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the


                                               Page 1 of 2                         Initials of Deputy Clerk sr
Order to Show Cause will result in the Court entering an order compelling the parties to arbitrate
this action.

      IT IS SO ORDERED.




                                            Page 2 of 2                         Initials of Deputy Clerk sr
